DETAILED ACTION
Claim 1 is pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.
Sequence identifiers are missing from the sequences in Figures 11, 12 and 20.  
Sequence identifiers for figures can be presented either in the drawing itself or in the Brief Description of the Drawings;  thus, only the specification is objected to and the drawings are accepted.
Full compliance with the sequence rules is required in response to this Office action.  A complete response to this Office action must include both compliance with the sequence rules and a response to the issues set forth herein.  Failure to fully comply with both of these requirements in the time period set forth in this Office action will be held to be non-responsive.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 3 and 6, there should be a comma before “wherein”.  
“and” should be inserted at the end of line 4.
“and” at the end of line 11 should be replaced with a semi-colon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim requires a nucleic acid encoding a stability factor.  The specification defines stability factor as “a nuclear protein that can exhibit activities, including, but not limited to, transcriptional, post-transcriptional, translational, post-translational, protein targeting, and protein recruitment activities, to enhance the expression or activity of a chloroplast protein” (pg 12, lines 6-9).
The only stability factors mentioned in the specification are Chlamydomonas reinhardtii Nac2 and Mbbl (pg 6, lines 20-21; pg 17, lines 18-19); only C. reinhardtii Nac2 is described in the specification (Fig 11).
No stability factors have been described from other algae or from higher plants.
The transcriptional, post-transcriptional, translational, post-translational, protein targeting, and protein recruitment activities that enhance the expression or activity of a chloroplast protein are not functionally defined in the specification.  Each of these functions has a wide range of meanings, and thus would be conferred by a wide range of structures.
Further, the structures required for the function of the known stability factors have not been described.  Broudreau et al (2000, EMBO J. 19:3366-3376) teach that Nac2 has TRR motifs, which are involved in association of the protein with another unknown protein(s) (pg 3373, left column, paragraph 2).  As proteins with TRR motifs are involved in a wide range of biological processes, this motif is not sufficient to describe the necessary and sufficient structural elements of a stability factor.
Because the nucleic acids that encode that encode stability factors are not described within the full scope of the claims, the method of using the sequences to prepare an expression system is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing an expression system in C. reinhardtii using C. reinhardtii Nac2, does not reasonably provide enablement for a method of preparing an expression system in other algae or in plants or using other stability factors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method for preparing an expression system for inducing the production of a protein in the plastid of a cell, comprising introducing a first nucleic acid encoding an inducible promoter into the nucleus of the cell and operatively linking the first nucleic acid to a second nucleic acid encoding a stability factor to form a recombinant nucleic acid, where the stability factor is induced by introduction of an inducer or the removal of a repressor, where the stability factor associates in the plastid with the UTR of an mRNA stabilized by the stability factor, where the mRNA is transcribed from a third nucleic acid that is either native to or foreign to the plastid, and where the mRNA encodes a protein of interest.  

The full scope of stability factors is not enabled
The claims require a nucleic acid encoding a stability factor. The specification defines stability factor as “a nuclear protein that can exhibit activities, including, but not limited to, transcriptional, post-transcriptional, translational, post-translational, protein targeting, and protein recruitment activities, to enhance the expression or activity of a chloroplast protein.” (pg 11, lines 15-18).
The only stability factors mentioned in the specification are C. reinhardtii Nac2 and Mbbl (pg 6, lines 20-21; pg 17, lines 18-19); only C. reinhardtii Nac2 is taught in the specification (Fig 11).
No stability factors have been taught from other algae or from higher plants.
Thus, the full scope of stability factors is not enabled.

Use of stability factors requires unidentified protein(s) not present in the full scope of plant and algal species
Stability factors like Nac2 interact with unknown protein(s) to effect stabilizing the psbD transcripts (Broudreau et al, 2000, EMBO J. 19:3366-3376; pg 3373, left column, paragraph 2). As the specification does not teach nucleic acids encoding these unknown protein(s), a stability factor will only work in the species from which it was isolated; that is, a C. reinhardtii stability factor will only work in C. reinhardtii because that is the only organism that will have the proper unknown protein(s). Thus, for example, C. reinhardtii Nac2 can only be used in C. reinhardtii.

The specification does not enable plastid transformation of the full scope of algae
The claims encompass introducing the first nucleic acid into a cell whose plastids have been transformed with a third nucleic acid encoding a protein foreign to the plastid.  
This requires transforming the plastid with a construct encoding the foreign protein. However, at the time of filing, plastid transformation was only possible in three algal species: Euglena gracilis, a Porphyridium species, and C. reinhardtii (Walker et al, 2005, J. Phycol. 41:1077-1093; pg 1087, left column, paragraph 2).  Part of the problem in algal chloroplast transformation is the development of selection systems (Walker et al, pg 1087, left column, paragraph 2), which would require much more effort that is normally required in the art.   
The specification fails to teach plastid transformation in any other algal species.  Three algal species are not representative of the full scope of algae.  Thus, even if the above mentioned enablement issues were overcome, the method could not be done in the full scope of algal species.

Given the claim breath, unpredictability, and lack of guidance as discussed above, undue trial and error experimentation would have been required by one skilled in the art to develop and evaluate methods for a method for expressing a plastid protein using any other stability factor or in any plant or alga other than C. reinhardtii.
Thus, the instant invention is not enabled throughout the full scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broudreau et al (2000, EMBO J. 19:3366-3376) in view of Quinn et al (2003, Euk. Cell 2:995-1002).
The claim is drawn to a method comprising introducing an inducible promoter into the nucleus of a cell with a plastid and operably linking the promoter to a nucleic acid encoding a stability factor. As the claim does not recite an order in which the two steps occur, the claim encompasses the second step occurring before the first; thus, the claim encompasses introducing into a cell an inducible promoter operably linked to a nucleic acid encoding a stability factor.
The claim recites several wherein clauses.  These are not recited as method steps and are interpreted here as further describing features of the stability factor; for example, expression of an mRNA that results in production of a protein is not required by the claim.
Broudreau et al teach a method comprising introducing into the nucleus of cells a C. reinhardtii strain that lack the Nac2 gene or have a inoperative copy thereof a nucleic acid encoding the Nac2 stability factor operably linked to its native promoter, thus resulting in the production of a protein native to the plastid of the cell, that is psbD (paragraph spanning the columns on pg 3367; paragraph spanning the columns on pg 3370).  Broudreau et al do not teach expression of the Nac2 stability factor from an inducible promoter.
Quinn et al teach the use of the nickel-inducible Cyc6 promoter from Chlamydomonas as an inducer of gene expression (pg 999, left column, paragraph 2).  Removal of nickel or oxygen turns off the promoter (Figure 2; pg 999, left column, paragraph 2).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to use an inducible promoter like that taught by Quinn et al in studying the role of Nac2 taught by Broudreau et al in chloroplast metabolism and photosynthesis.  One of ordinary skill in the art would have been motivated to do so because Quinn et al suggests the use of the inducible Cyc6 promoter in studying chloroplast metabolism and photosynthesis and functional genomics (paragraph spanning pg 1000-1001).  One of ordinary skill in the art would use the Cyc6 promoter linked to the Nac2-encoding nucleic acid to observe the effect of differential expression of Nac2 on chloroplast maturation, metabolism and photosynthesis.  psbD, the protein whose expression is controlled by Nac2, is one of the proteins that makes up photosystem II (Broudreau et al, pg 3367, left column, paragraph 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,228,193.  
A method comprising introducing into the nucleus of a Chlamydomonas cell a construct comprising an inducible promoter operably linked to a nucleic acid encoding Nac2, as claimed in the issued patent makes obvious a method comprising introducing an inducible promoter into the nucleus of a cell with a plastid and operably linking the promoter to a nucleic acid encoding a stability factor, as claimed in the instant application, as the method in the issued patent requires that the promoter be operably linking the promoter to the nucleic acid encoding a stability factor.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,072,268.  
Methods comprising introducing into the nucleus of a Chlamydomonas cell a construct comprising an inducible promoter operably linked to a nucleic acid encoding the stability factor Nac2 makes obvious a method comprising introducing an inducible promoter into the nucleus of a cell with a plastid and operably linking the promoter to a nucleic acid encoding a stability factor, as claimed in the instant application, as the method in the issued patent requires that the promoter be operably linking the promoter to the nucleic acid encoding a stability factor.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,941,408.  
The method claimed in ‘408 comprising introducing into the nucleus of a Chlamydomonas cell a construct comprising an inducible promoter operably linked to a nucleic acid encoding the stability factor Nac2 is a species of the instantly claimed method comprising introducing an inducible promoter into the nucleus of a cell with a plastid and operably linking the promoter to a nucleic acid encoding a stability factor.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662